DETAILED ACTION
Status of Claims
	This Action is in response to Application 17/266,873 filed 04/09/2021. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the steps of collecting intake information, calculating match scores, creating a ranking list, tracking and collecting interaction information, analyzing collected information, and providing match predictions using analyzed information. 
The limitations of collecting intake information, calculating match scores, creaking a ranking list, tracking and collecting interaction information, analyzing collected information, and providing match predictions using analyzed information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “collecting” information and data and “providing matches” in the context of this claim encompasses a person in communication with clients and service providers. Similarly, the limitation of “computing a match score”, “creating a ranking list”, and “engaging one or more analytical algorithms”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “computing”, “generating”, and “engaging” in the context of this claim encompasses the user performing calculations using particular formulas and authorisms to assign scores, mentally ordering the scores, and updating/modifying algorithms for future calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sending/receiving/collecting information, performing calculations using algorithms, and organizing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations on the type and source of information (such as claims 2-4, 6-10), the information used in particular calculations (such as claim 5). These are still directed towards the judicial exception as these further define the abstract elements such as further defining the information and relationship between the information. They are not significantly more as they do not further integrate the judicial exception into a practical application and the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. The dependent claims is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 10-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karam et al. (US 2020/0185089 A1) (hereafter Karam), in view of Zaidi et al. (US 20190333613 A1) (hereafter Zaidi).
As per claim 1:
A method for predictive matching, comprising: 
a service outcome optimization system collecting intake information from one or more clients and one or more service providers; (See Karam ¶0047, “Provider matching processes can include matching providers and patients based on the patient's needs and the attributes of the provider. FIG. 4A is a flow chart conceptually illustrating a process for matching patients to providers in accordance with an embodiment. The process 400 can include obtaining (410) patient data, obtaining (412) provider data, and determining (414) relevant providers.” Karam discloses collecting information from clients and service providers.)
computing one or more match scores utilizing said intake information; (See Karam ¶0051, “Providers can be scored (468). In a variety of embodiments, at least one provider can be scored for a particular patient. The scores can be calculated based on the patient data, additional data provided by the patient and/or third-party server systems, and/or the provider attributes. Scores can be on a per-provider and/or a per-patient basis. The scored providers can also be filtered based on the patient's needs such that providers that do not provide adequate services and/or performance are not scored. The providers can be ranked based on their scores for the particular patient and an appropriate provider can be assigned to the patient.” Karam discloses computing a score between each client and provider.)
creating a ranking list of service providers ranked according to said one or more match scores; (See Karam ¶0051, “Providers can be scored (468). In a variety of embodiments, at least one provider can be scored for a particular patient. The scores can be calculated based on the patient data, additional data provided by the patient and/or third-party server systems, and/or the provider attributes. Scores can be on a per-provider and/or a per-patient basis. The scored providers can also be filtered based on the patient's needs such that providers that do not provide adequate services and/or performance are not scored. The providers can be ranked based on their scores for the particular patient and an appropriate provider can be assigned to the patient.” Karam discloses creating a ranked list based on the scores.)
Although Karam discloses the above-enclosed invention, Karam fails to explicitly disclose the concept of tracking results of the recommendations for service providers.
However Zaidi as shown, which talks about healthcare provider-patient matching, teaches the concept of tracking results of recommendations for service providers.
said one or more clients engaging a service provider from said ranking list and completing at least one interaction with said service provider; (See Zaidi ¶0106, “If the match generator 210 receives an approval indication for a pending request, the match generator 210 may be configured to designate the accepting party and the requesting party as a match and transmit the information to the example match manager 212 (step 1240). This process may include providing an acceptance index for the patient and healthcare provider with an identifier of the other indicative of the match. Upon receiving an indication of a match, the match manager 212 may transmit the information to the example communication manager 220 to enable the matched patient and healthcare provider to communicate, as discussed in more detail below. In various embodiments, the match manager 212 also transmits the information to the example schedule module 222 to enable the matched patient to schedule an appointment on the matched healthcare provider's calendar, which will also be discussed in more detail below.” Zaidi teaches the concept of tracking client interaction with a recommended service provider.)
collecting results data from said at least one service session; (See Zaidi ¶0114, “In some embodiments, healthcare providers may receive incentives based on their performance behavior. For example, healthcare providers who have been active in the community by continually referring patients to other healthcare providers and have received good feedback and ratings from their own patients, along with other performance metrics, may receive incentives in the application 120.” Zaidi teaches the concept of collecting resulting feedback information about a service provider.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Zaidi with the invention of Karam. As shown, Karam discloses the concept of matching and providing clients to service providers. Zaidi further teaches the concept of tracking client interactions with the recommended service providers including interactions and feedback from the clients regarding the service providers. Zaidi teaches this concept to further refine and update the matching of clients to service providers (See Zaidi ¶0065). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Zaidi to further refine the matching of clients with service providers to provide optimized results. 
engaging one or more analytical algorithms to analyze said intake information and said results data; 
providing one or more match predictions and/or recommendations for one or more service providers to said one or more clients for engaging future service sessions with said one or more service providers.
(See Zaidi ¶0065, “The management server 102 of FIG. 2 may include a registration module 206 configured to create patient profile records 608 based on patient registration information and healthcare provider profile records 612 (FIG. 6B) based on healthcare provider registration information. The patient profile records 608 may be stored in a patient profile database 208 and the healthcare provider profile records 612 may be stored in a healthcare provider profile database 216 or on the healthcare provider servers 104 and 106. The profile records 608 and 612 are used for determining potential matches between healthcare providers and patients. To determine potential matches between patients and healthcare providers, the example management server 102 may include a match generator 210. The example match generator 210 may be configured to operate according to one or more algorithms (e.g., a machine learning algorithm), routines, conditional filter(s), etc. to determine potential matches between patients and healthcare providers. The match generator 210 may also be configured to track which profiles have been displayed to the patients and healthcare providers and records their respective responses. The match generator 210 may also be configured to track pending requests and transmit matches to a match manager 212 (introduced below) as they occur.” Zaidi teaches the concept of utilizing a learning algorithm on collected information and providing results to future sessions.)
As per claim 2:
A method according to claim 1 further comprising said intake information from one or more clients consisting of intake questionnaires. (See Zaidi ¶0072, “During registration, patients and healthcare providers use terminals 110 and 112 to provide information for their profile record 608 or 612 respectively. The example application 120 may be configured with a form or user interface with data fields that patients and healthcare providers populate to provide their attributes, properties, and/or preferences. FIG. 4 illustrates an example embodiment of a patient profile interface 400, according to an example embodiment of the present disclosure. The example patient profile interface 400 includes a patient name field 402, a patient picture field 404, a patient age field 418, a patient gender field 420, a patient email field 422, a patient phone number field 424, a patient address field 426, a patient zip code field 428, a desired healthcare provider type field 406, a patient fee range field 408, a patient symptoms field 410, a patient insurance field 412, a desired healthcare provider specializations field 414, and a patient desired distance field 416.” Zaidi teaches collecting client information from a form.)
As per claim 3:
A method according to claim 2, where said intake information comprises demographics, issues, identities, and personality information about said one or more clients. (See Zaidi ¶0072, “During registration, patients and healthcare providers use terminals 110 and 112 to provide information for their profile record 608 or 612 respectively. The example application 120 may be configured with a form or user interface with data fields that patients and healthcare providers populate to provide their attributes, properties, and/or preferences. FIG. 4 illustrates an example embodiment of a patient profile interface 400, according to an example embodiment of the present disclosure. The example patient profile interface 400 includes a patient name field 402, a patient picture field 404, a patient age field 418, a patient gender field 420, a patient email field 422, a patient phone number field 424, a patient address field 426, a patient zip code field 428, a desired healthcare provider type field 406, a patient fee range field 408, a patient symptoms field 410, a patient insurance field 412, a desired healthcare provider specializations field 414, and a patient desired distance field 416.” Zaidi teaches collecting client information to include collecting demographic information, symptom information, and identity information about the user.)
As per claim 4:
A method according to claim 1 further comprising intake information from one or more service providers consisting of intake questionnaires. (See Zaidi ¶0073, “FIG. 5 illustrates an example embodiment of a healthcare provider profile interface 500, according to an example embodiment of the present disclosure. The example healthcare provider profile interface 500 includes a healthcare provider name field 502, a healthcare provider picture field 504, a healthcare provider age field 506, a healthcare provider gender field 508, a healthcare provider email field 510, a healthcare provider phone number field 512, a healthcare provider address field 514, a healthcare provider zip code field 516, a healthcare provider specialization field 518, a healthcare provider sub-specialization field 520, a healthcare provider fee range field 522, a healthcare provider insurance preference field 524, a healthcare provider accepted insurance companies field 526, and a healthcare provider desired distance field 528. The mileage indicated in the healthcare provider desired distance field 528 may be a radius of miles from the healthcare provider's location that the healthcare provider would prefer to be shown potential matching patients within.” Zaidi teaches the concept of collecting provider information through a form.)
As per claim 5:
A method according to claim 1, where said match score is computed utilizing said intake information from said one or more clients and said one or more service providers. (See Karam ¶0051, “Providers can be scored (468). In a variety of embodiments, at least one provider can be scored for a particular patient. The scores can be calculated based on the patient data, additional data provided by the patient and/or third-party server systems, and/or the provider attributes. Scores can be on a per-provider and/or a per-patient basis. The scored providers can also be filtered based on the patient's needs such that providers that do not provide adequate services and/or performance are not scored. The providers can be ranked based on their scores for the particular patient and an appropriate provider can be assigned to the patient.” Karam discloses the concept of determining scores based on collected client and provider information.)
As per claim 6:
A method according to claim 1, where said service session is an initial session with said selected service provider. (See Zaidi ¶0003, “The lack of attention paid to patient satisfaction results in medical service that, while being effective, leaves a patient feeling neglected or just part of a cog progressing through the healthcare machine. A large part of a patient's satisfaction comes from how they are paired with other healthcare providers. Oftentimes, a patient's healthcare insurance provider will dictate which healthcare provider a patient is to visit for medical service. In other instances, a patient is referred to certain healthcare providers from other healthcare providers or medical personnel. Vary rarely does a patient have the opportunity to select a healthcare provider based on their personal preferences. Indeed, a patient's selection is most often limited to healthcare provider websites that simply list bibliographic information regarding a healthcare provider. It is hard for a patient to determine if they would like a certain provider based on such impersonal information. As one can imagine, patient satisfaction with the healthcare process could improve if they are provided an opportunity to select a healthcare provider they prefer.” Zaidi teaches the concept of arranging first time interactions between clients and providers.)
As per claim 10:
A method according to claim 1, where said match predictions and/or recommendations are provided as results from an analysis by said analytical learning components of said all collected information. (See Zaidi ¶0065, “The management server 102 of FIG. 2 may include a registration module 206 configured to create patient profile records 608 based on patient registration information and healthcare provider profile records 612 (FIG. 6B) based on healthcare provider registration information. The patient profile records 608 may be stored in a patient profile database 208 and the healthcare provider profile records 612 may be stored in a healthcare provider profile database 216 or on the healthcare provider servers 104 and 106. The profile records 608 and 612 are used for determining potential matches between healthcare providers and patients. To determine potential matches between patients and healthcare providers, the example management server 102 may include a match generator 210. The example match generator 210 may be configured to operate according to one or more algorithms (e.g., a machine learning algorithm), routines, conditional filter(s), etc. to determine potential matches between patients and healthcare providers. The match generator 210 may also be configured to track which profiles have been displayed to the patients and healthcare providers and records their respective responses. The match generator 210 may also be configured to track pending requests and transmit matches to a match manager 212 (introduced below) as they occur.” Zaidi teaches the concept of utilizing a learning algorithm on collected information and providing results to future sessions.)
As per claim 11:
A system for predictive matching, comprising: 
a server comprising a data processor; (See Karam ¶0012, “Yet other embodiments include a provider matching device including a processor and a memory in communication with the processor and storing instructions that, when executed by the processor, cause the provider matching device to obtain, from a request provider, patient data indicating a request for a provider for a patient, a geographic location of the patient's home, and at least one service requested for the patient, obtain, from an availability engine, provider data indicating one or more providers in a geographic area, determine at least one relevant provider in the provider data based on the patient data, the geographic area, and the geographic location of the patient's home, determine an availability for each of the at least one relevant provider based on the at least one service requested for the patient, calculate a recommended provider for the patient based on the determined availability for each of the at least one relevant provider, and assign the patient to the recommended provider.” Karam discloses a server comprising a processor.)
said data processor comprising a service outcome optimization system collecting intake information from one or more clients and one or more service providers; (See Karam ¶0047, “Provider matching processes can include matching providers and patients based on the patient's needs and the attributes of the provider. FIG. 4A is a flow chart conceptually illustrating a process for matching patients to providers in accordance with an embodiment. The process 400 can include obtaining (410) patient data, obtaining (412) provider data, and determining (414) relevant providers.” Karam discloses collecting information from clients and service providers.)
said data processor computing one or more match scores utilizing said intake information; (See Karam ¶0051, “Providers can be scored (468). In a variety of embodiments, at least one provider can be scored for a particular patient. The scores can be calculated based on the patient data, additional data provided by the patient and/or third-party server systems, and/or the provider attributes. Scores can be on a per-provider and/or a per-patient basis. The scored providers can also be filtered based on the patient's needs such that providers that do not provide adequate services and/or performance are not scored. The providers can be ranked based on their scores for the particular patient and an appropriate provider can be assigned to the patient.” Karam discloses computing a score between each client and provider.)
creating a ranking list of service providers ranked according to said one or more match scores; (See Karam ¶0051, “Providers can be scored (468). In a variety of embodiments, at least one provider can be scored for a particular patient. The scores can be calculated based on the patient data, additional data provided by the patient and/or third-party server systems, and/or the provider attributes. Scores can be on a per-provider and/or a per-patient basis. The scored providers can also be filtered based on the patient's needs such that providers that do not provide adequate services and/or performance are not scored. The providers can be ranked based on their scores for the particular patient and an appropriate provider can be assigned to the patient.” Karam discloses creating a ranked list based on the scores.)
Although Karam discloses the above-enclosed invention, Karam fails to explicitly disclose the concept of tracking results of the recommendations for service providers.
However Zaidi as shown, which talks about healthcare provider-patient matching, teaches the concept of tracking results of recommendations for service providers.
said one or more clients operating a user interface within said data processor to engage a service provider from said ranking list and completing at least one service session with said service provider; (See Zaidi ¶0106, “If the match generator 210 receives an approval indication for a pending request, the match generator 210 may be configured to designate the accepting party and the requesting party as a match and transmit the information to the example match manager 212 (step 1240). This process may include providing an acceptance index for the patient and healthcare provider with an identifier of the other indicative of the match. Upon receiving an indication of a match, the match manager 212 may transmit the information to the example communication manager 220 to enable the matched patient and healthcare provider to communicate, as discussed in more detail below. In various embodiments, the match manager 212 also transmits the information to the example schedule module 222 to enable the matched patient to schedule an appointment on the matched healthcare provider's calendar, which will also be discussed in more detail below.” Zaidi teaches the concept of tracking client interaction with a recommended service provider.)
said service outcome optimization system collecting results data from said at least one service session; (See Zaidi ¶0114, “In some embodiments, healthcare providers may receive incentives based on their performance behavior. For example, healthcare providers who have been active in the community by continually referring patients to other healthcare providers and have received good feedback and ratings from their own patients, along with other performance metrics, may receive incentives in the application 120.” Zaidi teaches the concept of collecting resulting feedback information about a service provider.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Zaidi with the invention of Karam. As shown, Karam discloses the concept of matching and providing clients to service providers. Zaidi further teaches the concept of tracking client interactions with the recommended service providers including interactions and feedback from the clients regarding the service providers. Zaidi teaches this concept to further refine and update the matching of clients to service providers (See Zaidi ¶0065). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Zaidi to further refine the matching of clients with service providers to provide optimized results. 
said service outcome optimization system engaging one or more analytical algorithms to analyze said intake information and said results data; 
said service outcome optimization system providing one or more match predictions and/or recommendations for one or more service providers to said one or more clients for engaging future service sessions with said one or more service providers.
(See Zaidi ¶0065, “The management server 102 of FIG. 2 may include a registration module 206 configured to create patient profile records 608 based on patient registration information and healthcare provider profile records 612 (FIG. 6B) based on healthcare provider registration information. The patient profile records 608 may be stored in a patient profile database 208 and the healthcare provider profile records 612 may be stored in a healthcare provider profile database 216 or on the healthcare provider servers 104 and 106. The profile records 608 and 612 are used for determining potential matches between healthcare providers and patients. To determine potential matches between patients and healthcare providers, the example management server 102 may include a match generator 210. The example match generator 210 may be configured to operate according to one or more algorithms (e.g., a machine learning algorithm), routines, conditional filter(s), etc. to determine potential matches between patients and healthcare providers. The match generator 210 may also be configured to track which profiles have been displayed to the patients and healthcare providers and records their respective responses. The match generator 210 may also be configured to track pending requests and transmit matches to a match manager 212 (introduced below) as they occur.” Zaidi teaches the concept of utilizing a learning algorithm on collected information and providing results to future sessions.)
As per claim 12:
A system according to claim I 1 further comprising said intake information from one or more clients consisting of intake questionnaires. (See Zaidi ¶0072, “During registration, patients and healthcare providers use terminals 110 and 112 to provide information for their profile record 608 or 612 respectively. The example application 120 may be configured with a form or user interface with data fields that patients and healthcare providers populate to provide their attributes, properties, and/or preferences. FIG. 4 illustrates an example embodiment of a patient profile interface 400, according to an example embodiment of the present disclosure. The example patient profile interface 400 includes a patient name field 402, a patient picture field 404, a patient age field 418, a patient gender field 420, a patient email field 422, a patient phone number field 424, a patient address field 426, a patient zip code field 428, a desired healthcare provider type field 406, a patient fee range field 408, a patient symptoms field 410, a patient insurance field 412, a desired healthcare provider specializations field 414, and a patient desired distance field 416.” Zaidi teaches collecting client information from a form.)
As per claim 13:
A system according to claim 12, where said intake information comprises demographics, issues, identities, and personality information about said one or more clients. (See Zaidi ¶0072, “During registration, patients and healthcare providers use terminals 110 and 112 to provide information for their profile record 608 or 612 respectively. The example application 120 may be configured with a form or user interface with data fields that patients and healthcare providers populate to provide their attributes, properties, and/or preferences. FIG. 4 illustrates an example embodiment of a patient profile interface 400, according to an example embodiment of the present disclosure. The example patient profile interface 400 includes a patient name field 402, a patient picture field 404, a patient age field 418, a patient gender field 420, a patient email field 422, a patient phone number field 424, a patient address field 426, a patient zip code field 428, a desired healthcare provider type field 406, a patient fee range field 408, a patient symptoms field 410, a patient insurance field 412, a desired healthcare provider specializations field 414, and a patient desired distance field 416.” Zaidi teaches collecting client information to include collecting demographic information, symptom information, and identity information about the user.)
As per claim 14:
A system according to claim I further comprising intake information from one or more service providers consisting of intake questionnaires. (See Zaidi ¶0073, “FIG. 5 illustrates an example embodiment of a healthcare provider profile interface 500, according to an example embodiment of the present disclosure. The example healthcare provider profile interface 500 includes a healthcare provider name field 502, a healthcare provider picture field 504, a healthcare provider age field 506, a healthcare provider gender field 508, a healthcare provider email field 510, a healthcare provider phone number field 512, a healthcare provider address field 514, a healthcare provider zip code field 516, a healthcare provider specialization field 518, a healthcare provider sub-specialization field 520, a healthcare provider fee range field 522, a healthcare provider insurance preference field 524, a healthcare provider accepted insurance companies field 526, and a healthcare provider desired distance field 528. The mileage indicated in the healthcare provider desired distance field 528 may be a radius of miles from the healthcare provider's location that the healthcare provider would prefer to be shown potential matching patients within.” Zaidi teaches the concept of collecting provider information through a form.)
As per claim 15:
A system according to claim I1, where said match score is calculated by said data processor and is computed utilizing said intake information from said one or more clients. (See Karam ¶0051, “Providers can be scored (468). In a variety of embodiments, at least one provider can be scored for a particular patient. The scores can be calculated based on the patient data, additional data provided by the patient and/or third-party server systems, and/or the provider attributes. Scores can be on a per-provider and/or a per-patient basis. The scored providers can also be filtered based on the patient's needs such that providers that do not provide adequate services and/or performance are not scored. The providers can be ranked based on their scores for the particular patient and an appropriate provider can be assigned to the patient.” Karam discloses the concept of determining scores based on collected client and provider information.)
As per claim 16:
A system according to claim 11, where said service session is an initial session with said selected service provider. (See Zaidi ¶0003, “The lack of attention paid to patient satisfaction results in medical service that, while being effective, leaves a patient feeling neglected or just part of a cog progressing through the healthcare machine. A large part of a patient's satisfaction comes from how they are paired with other healthcare providers. Oftentimes, a patient's healthcare insurance provider will dictate which healthcare provider a patient is to visit for medical service. In other instances, a patient is referred to certain healthcare providers from other healthcare providers or medical personnel. Vary rarely does a patient have the opportunity to select a healthcare provider based on their personal preferences. Indeed, a patient's selection is most often limited to healthcare provider websites that simply list bibliographic information regarding a healthcare provider. It is hard for a patient to determine if they would like a certain provider based on such impersonal information. As one can imagine, patient satisfaction with the healthcare process could improve if they are provided an opportunity to select a healthcare provider they prefer.” Zaidi teaches the concept of arranging first time interactions between clients and providers.)
As per claim 20:
A system according to claim 11, where said match predictions and/or recommendations are provided by said service outcome optimization system as results from an analysis by said machine language learning components of said all collected information. (See Zaidi ¶0065, “The management server 102 of FIG. 2 may include a registration module 206 configured to create patient profile records 608 based on patient registration information and healthcare provider profile records 612 (FIG. 6B) based on healthcare provider registration information. The patient profile records 608 may be stored in a patient profile database 208 and the healthcare provider profile records 612 may be stored in a healthcare provider profile database 216 or on the healthcare provider servers 104 and 106. The profile records 608 and 612 are used for determining potential matches between healthcare providers and patients. To determine potential matches between patients and healthcare providers, the example management server 102 may include a match generator 210. The example match generator 210 may be configured to operate according to one or more algorithms (e.g., a machine learning algorithm), routines, conditional filter(s), etc. to determine potential matches between patients and healthcare providers. The match generator 210 may also be configured to track which profiles have been displayed to the patients and healthcare providers and records their respective responses. The match generator 210 may also be configured to track pending requests and transmit matches to a match manager 212 (introduced below) as they occur.” Zaidi teaches the concept of utilizing a learning algorithm on collected information and providing results to future sessions.)

Claim(s) 7-9, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karam et al. (US 2020/0185089 A1) (hereafter Karam), in view of Zaidi et al. (US 20190333613 A1) (hereafter Zaidi), in view of Lee et al. (US 20190108909 A1) (hereafter Lee).
As per claim 7:
Although the combination of Karam and Zaidi discloses the above-enclosed invention, the combination fails to explicitly disclose the completion of a check in and check out form for a session.
However Lee as shown, which talks about patient management, teaches the concept of completion of a check in and check out form for a session.
A method according to claim 6, where said service session begins with the completion of a check-in form with stated initial goals for said service session providing the start plan from the client to said service provider for results expected by said client from said service session. (See Lee ¶0084, “For example, the preparation component 304 can provide the patient with an electronic version of the patient intake forms needed for an appointment and direct the patient to fill out and submit the intake form using the POEM application 122 prior to the appointment. In some embodiments, the preparation component 304 can determine or infer a subset of questions that are relevant to the patient to include on the patient intake form based on information associated with the patient (e.g., in the patient information 104) regarding the patient's condition or diagnosis, the reason for the appointment, the patient's EMR, the patient's demographics (e.g., age, occupation, etc.), the patient's preferences, the patient's current mental and physical state, and the like.” Lee teaches the concept of a session to include an intake form being completed including a reason for the interaction.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lee with the combination of Karam and Zaidi. As shown, the combination discloses the concept of arranging and tracking session/interactions between clients and service providers. Lee further teaches the concept of sessions/interactions with healthcare providers to include an intake form. Lee teaches this concept such that the provider can prepare for the session/interaction (See Lee ¶0084). Lee further teaches the concept of providing an exit survey to further collect feedback regarding the service provider to further improve the care and wellbeing of the client (See Lee ¶0063) Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lee to further expedite and improve client care.
As per claim 8:
A method according to claim 1, where each interaction requires the completion by said client of a check-out form stating the results experienced from said interaction. (See Lee ¶0120, “FIGS. 18A and 18B present example GUIs that can be generated and presented by the POEM application in association with completion of medical appointment and leaving of the medical facility. For example, FIG. 18A depicts an example GUI 1801 including a prompt asking the user if the user would like directions back to the main entrance. In one implementation, the wayfinding component 142 can be configured to provide such a prompt in response to checking out of an appointment. FIG. 18B presents an example GUI 1802 including a survey that can be presented to the user to gain feedback regarding the user's experience at the healthcare facility using the POEM application 122. In one implementation, GUI 1802 can be generated and presented to the user in association with closing the application or leaving of the healthcare facility.” Lee teaches the concept of providing a feedback form.)
As per claim 9:
A method according to claim 1, where said service outcome optimization system collects all check-in and check-out information, stores all collected information into an electronic storage device, and transmits all collected information to one or more analytical learning components in said service outcome optimization system. (See Zaidi ¶0065, “The management server 102 of FIG. 2 may include a registration module 206 configured to create patient profile records 608 based on patient registration information and healthcare provider profile records 612 (FIG. 6B) based on healthcare provider registration information. The patient profile records 608 may be stored in a patient profile database 208 and the healthcare provider profile records 612 may be stored in a healthcare provider profile database 216 or on the healthcare provider servers 104 and 106. The profile records 608 and 612 are used for determining potential matches between healthcare providers and patients. To determine potential matches between patients and healthcare providers, the example management server 102 may include a match generator 210. The example match generator 210 may be configured to operate according to one or more algorithms (e.g., a machine learning algorithm), routines, conditional filter(s), etc. to determine potential matches between patients and healthcare providers. The match generator 210 may also be configured to track which profiles have been displayed to the patients and healthcare providers and records their respective responses. The match generator 210 may also be configured to track pending requests and transmit matches to a match manager 212 (introduced below) as they occur.” Zaidi teaches the concept of utilizing a learning algorithm on collected information and providing results to future sessions. See also Lee ¶0048, wherein Lee teaches the concept of maintaining client records including past and currently relevant information.)
As per claim 17:
Although the combination of Karam and Zaidi discloses the above-enclosed invention, the combination fails to explicitly disclose the completion of a check in and check out form for a session.
However Lee as shown, which talks about patient management, teaches the concept of completion of a check in and check out form for a session.
A system according to claim 16, where said service session begins with the completion of a check-in form with stated initial goals for said service session providing the start plan from the client to said service provider for results expected by said client from said service session. (See Lee ¶0084, “For example, the preparation component 304 can provide the patient with an electronic version of the patient intake forms needed for an appointment and direct the patient to fill out and submit the intake form using the POEM application 122 prior to the appointment. In some embodiments, the preparation component 304 can determine or infer a subset of questions that are relevant to the patient to include on the patient intake form based on information associated with the patient (e.g., in the patient information 104) regarding the patient's condition or diagnosis, the reason for the appointment, the patient's EMR, the patient's demographics (e.g., age, occupation, etc.), the patient's preferences, the patient's current mental and physical state, and the like.” Lee teaches the concept of a session to include an intake form being completed including a reason for the interaction.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lee with the combination of Karam and Zaidi. As shown, the combination discloses the concept of arranging and tracking session/interactions between clients and service providers. Lee further teaches the concept of sessions/interactions with healthcare providers to include an intake form. Lee teaches this concept such that the provider can prepare for the session/interaction (See Lee ¶0084). Lee further teaches the concept of providing an exit survey to further collect feedback regarding the service provider to further improve the care and wellbeing of the client (See Lee ¶0063) Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lee to further expedite and improve client care.
As per claim 18:
A system according to claim 11, where each service session requires the completion by said client of a check-out form stating session results. (See Lee ¶0120, “FIGS. 18A and 18B present example GUIs that can be generated and presented by the POEM application in association with completion of medical appointment and leaving of the medical facility. For example, FIG. 18A depicts an example GUI 1801 including a prompt asking the user if the user would like directions back to the main entrance. In one implementation, the wayfinding component 142 can be configured to provide such a prompt in response to checking out of an appointment. FIG. 18B presents an example GUI 1802 including a survey that can be presented to the user to gain feedback regarding the user's experience at the healthcare facility using the POEM application 122. In one implementation, GUI 1802 can be generated and presented to the user in association with closing the application or leaving of the healthcare facility.” Lee teaches the concept of providing a feedback form.)
As per claim 19:
A system according to claim 11, where said service outcome optimization system collects all check-in and check-out information, stores all collected information into an electronic storage device, and transmits all collected information to one or more machine language learning components in said service outcome optimization system. (See Zaidi ¶0065, “The management server 102 of FIG. 2 may include a registration module 206 configured to create patient profile records 608 based on patient registration information and healthcare provider profile records 612 (FIG. 6B) based on healthcare provider registration information. The patient profile records 608 may be stored in a patient profile database 208 and the healthcare provider profile records 612 may be stored in a healthcare provider profile database 216 or on the healthcare provider servers 104 and 106. The profile records 608 and 612 are used for determining potential matches between healthcare providers and patients. To determine potential matches between patients and healthcare providers, the example management server 102 may include a match generator 210. The example match generator 210 may be configured to operate according to one or more algorithms (e.g., a machine learning algorithm), routines, conditional filter(s), etc. to determine potential matches between patients and healthcare providers. The match generator 210 may also be configured to track which profiles have been displayed to the patients and healthcare providers and records their respective responses. The match generator 210 may also be configured to track pending requests and transmit matches to a match manager 212 (introduced below) as they occur.” Zaidi teaches the concept of utilizing a learning algorithm on collected information and providing results to future sessions. See also Lee ¶0048, wherein Lee teaches the concept of maintaining client records including past and currently relevant information.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burger et al. (US 20170351830 A1), which talks about matching patients with healthcare providers.
Suneja (US 20160239778 A1), which talks about managing healthcare workflow including providing a survey during checkout.
Harthorn et al. (US 20140316812 A1), which talks about patient intake registration including providing a survey.
Zielinski (US 20140288951 A1), which talks about connecting healthcare providers and patients.
Kinsey II et al. (US 20140136443 A1), which talks about matching consumers with providers using machine learning.
Schoenberg (US 20090112623 A1), which talks about connecting consumers with service providers including utilization of intake information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/           Primary Examiner, Art Unit 3622